 1   McGREGOR W. SCOTT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   IN SEON JEONG, CSBN 291908
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8984
 7          Facsimile: (415) 744-0134
            E-Mail: Inseon.Jeong@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant                    FRESNO DIVISION
12
13
     JAMIE MARMOLEJO,                                      )   Civil No. 1:19-cv-01336-GSA
14                                                         )
            Plaintiff,                                     )   STIPULATION AND ORDER FOR
15                                                         )
            v.                                             )   VOLUNTARY REMAND PURSUANT TO
16                                                         )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                                          )
17                                                         )
     Commissioner of Social Security,                      )
18                                                         )
            Defendant.                                     )
19                                                         )
20          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that this
21   action be remanded to the Commissioner of Social Security for further administrative action pursuant to
22   section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence four.
23          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
24   a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical evidence,
25   including, but not limited to, an evaluation of Plaintiff’s physical and mental impairments. The
26   Appeals Council will instruct the ALJ to reassess Plaintiff’s subjective statements about symptoms.
27   The Appeals Council will instruct the ALJ to take further action, as warranted, to complete the
28   administrative record and resolve the above issues.
 1
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
 2
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 3
 4
                                                  Respectfully submitted,
 5
 6   Date: April 2, 2020                          PEÑA & BROMBERG
 7
 8                                         By:    /s/ Jonathan O. Peña*
                                                  JONATHAN O. PEÑA
 9                                                *Authorized by email on April 2, 2020
                                                  Attorneys for Plaintiff
10
11   Date: April 2, 2020                          McGREGOR W. SCOTT
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13
14                                         By:    /s/ In Seon Jeong
                                                  IN SEON JEONG
15                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
16
17
18
     IT IS SO ORDERED.
19
20      Dated:     April 3, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
